DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending of which claims 1, 7 and 9 are in independent form.
Claims 1-20 is rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sardesai; Ashish et al. (US 20210006561 A1) [Sardesai] in view of KENNEDY; Dennis M. et al. (US 20170132626 A1) [Kennedy].

	Regarding claims 1, 7 and 9, Sardesai discloses, a smart contract method, implemented by a processing node, wherein the smart contract method comprises: receiving, in a distributed network, a transaction from a consensus service node, wherein the transaction comprises one or more running results generated in an endorsement process of the smart contract (According to one implementation, a node (e.g., a network device) in a distributed consensus network may receive a smart contract for permissions to access a service. The smart contract may be in an initial block for authorizations in a shared ledger ¶ [0015].  According to one implementation, the smart contract may include application binary interface (ABI) that may restrict particular nodes (e.g., service nodes 130) to read-only operations and permit read/write operations by only trusted nodes (e.g., authorization server 122). A smart contract does not require any user to be in the contract when it is created ¶ [0039]. Also see ¶ [0053], [0060], [0064], [0071]); 
checking, whether the one or more running results meet a verification [policy], wherein the checking comprises checking a plurality of version numbers and data that are in the one or more running results and that are generated by a program other than a restrictive condition in the smart contract, and wherein the restrictive condition indicates a condition to be met by ledger data in the distributed network when the smart contract is run (Verifier 330 may provide a test platform to verify smart contracts (e.g., new smart contracts or changed smart contracts). Verifier 330 may, for example, analyze logical consistencies of one or more smart contracts and test corresponding ABIs in production without using real assets (cost of work). In one implementation, verifier 330 may incorporate a test each time editor 320 indicates a new smart contract or smart contract update is complete ¶ [0046]-[0049]. Logical components of authorization server 122 and configuration portal 124 may generally allow provider network 120 to manage a distributed ledger of permissions. As shown in FIG. 3, authorization server 122 and/or configuration portal 124 may include a smart contract module 310, an editor 320, a verifier 330, a blockchain manager 340, and an authorization database 350 ¶ [0038]. Also see ¶ [0053], [0054], [0058]); 
identifying, the restrictive condition in the smart contract and determining whether local ledger data meets the restrictive condition (Verifier 330 may provide a test platform to verify smart contracts (e.g., new smart contracts or changed smart contracts). Verifier 330 may, for example, analyze logical consistencies of one or more smart contracts and test corresponding ABIs in production without using real assets (cost of work). In one implementation, verifier 330 may incorporate a test each time editor 320 indicates a new smart contract or smart contract update is complete ¶ [0046]-[0049]. Logical components of authorization server 122 and configuration portal 124 may generally allow provider network 120 to manage a distributed ledger of permissions. As shown in FIG. 3, authorization server 122 and/or configuration portal 124 may include a smart contract module 310, an editor 320, a verifier 330, a blockchain manager 340, and an authorization database 350 ¶ [0038]. Also see ¶ [0053], [0054], [0058]); and 
accepting, the transaction when the local ledger data meets the restrictive condition (Service node 130-1 may receive item request 520 and validate the request by performing a lookup 530 comparing the credentials in item request 510 to the locally-stored shared ledger 510 in service node 130-1. For example, service node 130-1 may use a read-only ABI in the locally-stored shared ledger to find a matching identifier for the requested item. Assuming client 140-1 is authorized, service node 130-1 may provide the requested item 540. Similarly, service node 130-2 may receive item request 525 and validate the request by performing a lookup 535 comparing the credentials in item request 525 to the locally-stored shared ledger in service node 130-2. For example, service node 130-1 may use a read-only ABI in the locally-stored shared ledger to find a matching identifier for the requested item. Assuming client 140-1 is authorized, service node 130-2 may provide the requested item 545. Thus, permission for each request to service nodes 130 may be granted by service nodes 130 using locally stored shared ledgers and without requiring additional permission transactions or token transactions from authorization server 122 ¶ [0058]).
However Sardesai does not explicitly facilitate verification policy; when the one or more running results meet the verification policy.
Kennedy discloses, verification policy; when the one or more running results meet the verification policy (A method for validating blockchain transactions using a transaction processing network includes: storing one or more authentication rules configured to authenticate an electronic transaction and one or more verification rules configured to verify a blockchain transaction; receiving a transaction message including a message type indicator and a plurality of data elements including at least first data elements configured to store blockchain data and additional data elements configured to store transaction data values; identifying an authentication score based on application of at least one or more authentication rules to the transaction data values; identifying a verification score based on application of one or more verification rules to the blockchain data; generating a data message, the data message including the blockchain data stored in the first data elements, the identified authentication score, and the identified verification score; and electronically transmitting the generated data message to a blockchain network [Abstract]. Also see ¶ [0005]-[0006], [0030], [0038], [0039], [0042], [0057], [0067], [0068]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Kennedy’s system would have allowed Sardesai to facilitate verification policy; when the one or more running results meet the verification policy. The motivation to combine is apparent in the Sardesai’s reference, because there is a need for a technical solution to further increase the security involved in the processing of payment transactions using a transaction processing network.

Regarding claims 2 and 10, the combination of Sardesai and Kennedy discloses, wherein the processing node is an endorsement node, and wherein before the receiving, the transaction from the consensus service node, the smart contract method further comprises: endorsing, the smart contract to obtain a running result of a current endorsement (Sardesai: Verifier 330 may provide a test platform to verify smart contracts (e.g., new smart contracts or changed smart contracts). Verifier 330 may, for example, analyze logical consistencies of one or more smart contracts and test corresponding ABIs in production without using real assets (cost of work). In one implementation, verifier 330 may incorporate a test each time editor 320 indicates a new smart contract or smart contract update is complete ¶ [0046]-[0047] and [0071]); and
 sending, the running result of the current endorsement to a client or a proxy node of the client for use by the client or the proxy node in the transaction (Sardesai: Distributed consensus network 150 may include network devices that participate in validation of shared ledger entries. In one implementation, distributed consensus network 150 may include some or all of service nodes 130. In another implementation, distributed consensus network 150 may consist of nodes (not shown) other than service nodes 130. For example, multiple servers or proxy nodes running in cloud or edge compute clusters/farms can be leveraged as the consensus network to reduce a burden on service nodes 130 ¶ [0026]).


Claims 3-6, 8, 10-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sardesai in view of Kennedy in view of Saket; Rishi et al. (US 20190354989 A1) [Saket].

Regarding claims 3 and 11, the combination of Sardesai and Kennedy discloses, wherein endorsing, the smart contract to obtain the running result of the current endorsement comprises: identifying, the restrictive condition in the smart contract based on the identification information; and running, the program other than the restrictive condition in the smart contract based on the local ledger data and a signature to obtain the running result of the current endorsement (Sardesai: A network device receives a smart contract for permissions to access a service, wherein the smart contract is in an initial block for authorizations in a shared ledger. The network device receives, from an authorization server device, an update to the shared ledger, wherein the update is a proposed block in the shared ledger requiring validation. The network device stores, in a local memory, a copy of the shared ledger with the update, when the update is validated by the distributed consensus network [Abstract]. Also see ¶ [0015], [0047], [0049], [0064], [0079]).
However neither Sardesai nor Kennedy explicitly facilitate receiving, a request from the client or the proxy node of the client for simulating running of the smart contract, wherein the request comprises identification information of the smart contract.
Saket discloses, receiving, a request from the client or the proxy node of the client for simulating running of the smart contract, wherein the request comprises identification information of the smart contract (The peer simulates the smart contract execution to produce a consequent set of changes to the ledger (i.e., a read/write set), which are called the endorsed transaction proposals 118-124, and which are sent back to the application ¶ [0030], [0032]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Saket’s system would have allowed Sardesai and Kennedy to facilitate receiving, a request from the client or the proxy node of the client for simulating running of the smart contract, wherein the request comprises identification information of the smart contract. The motivation to combine is apparent in the Sardesai and Kennedy’s reference, because there is a need to improve data projection, and more particularly, to performing an automated data projection for smart contracts on a distributed ledger (such as a blockchain).

Regarding claims 4 and 12, the combination of Sardesai, Kennedy and Saket discloses, wherein before endorsing, the smart contract to obtain the running result of the current endorsement, the smart contract method further comprises: receiving, programs that are of the smart contract and that are from the client or the proxy node of the client (Sardesai: According to one implementation, a node (e.g., a network device) in a distributed consensus network may receive a smart contract for permissions to access a service ¶ [0015]. Blockchain manager 340 may include logic to add users, classes, items, lists, permissions, permission templates, conditions, and/or memberships from each smart contract into the shared ledger (e.g., a blockchain). Blockchain manager 340 may compile the entire smart contract into binary code and may generate one or more parameters (e.g., received from editor 320) of the smart contract into one or more ABIs per smart contract ¶ [0047] and [0060]); 
parsing, the programs of the smart contract to obtain a program of the restrictive condition (Sardesai: Verifier 330 may provide a test platform to verify smart contracts (e.g., new smart contracts or changed smart contracts). Verifier 330 may, for example, analyze logical consistencies of one or more smart contracts and test corresponding ABIs in production without using real assets (cost of work) ¶ [0046]); and 
sending, the program of the restrictive condition to the client or the proxy node of the client (Saket: For each peer (producers and consumers) the ordering service sends an appropriate reaggregation of the endorsed smart contract proposals as transactions for committal to the blockchain ¶ [0033], [0053]).

Regarding claims 5 and 13, the combination of Sardesai, Kennedy and Saket discloses, wherein the processing node is a proxy node, and wherein before receiving, the transaction from the consensus service node, the smart contract method further comprises: sending, a request for simulating running of the smart contract to one or more endorsement nodes in the distributed network, wherein the request comprises identification information of the smart contract (Saket: A network device receives a smart contract for permissions to access a service, wherein the smart contract is in an initial block for authorizations in a shared ledger. The network device receives, from an authorization server device, an update to the shared ledger, wherein the update is a proposed block in the shared ledger requiring validation. The network device stores, in a local memory, a copy of the shared ledger with the update, when the update is validated by the distributed consensus network [Abstract]. Also see ¶ [0015], [0047], [0049], [0064], [0079]); 
receiving, a the one or more running results by from each of the one or more endorsement nodes according to the request (Sardesai: Client device 140 may request items or services, which require permission, from one or more service nodes 130. In one implementation, client device 140 may send a request to service nodes 130 for an item ¶ [0025], [0057], [0058]); 
checking, whether the one or more running results meet the verification policy, wherein the checking comprises checking the version numbers and the data sending, the one or more running results to a client when the one or more running results meet the verification policy (Sardesai: Verifier 330 may provide a test platform to verify smart contracts (e.g., new smart contracts or changed smart contracts). Verifier 330 may, for example, analyze logical consistencies of one or more smart contracts and test corresponding ABIs in production without using real assets (cost of work). In one implementation, verifier 330 may incorporate a test each time editor 320 indicates a new smart contract or smart contract update is complete ¶ [0046]-[0049]. Logical components of authorization server 122 and configuration portal 124 may generally allow provider network 120 to manage a distributed ledger of permissions. As shown in FIG. 3, authorization server 122 and/or configuration portal 124 may include a smart contract module 310, an editor 320, a verifier 330, a blockchain manager 340, and an authorization database 350 ¶ [0038]. Also see ¶ [0053], [0054], [0058]).

Regarding claims 6, 8 and 14, the combination of Sardesai, Kennedy and Saket discloses, wherein before sending, the request for simulating running of the smart contract to the one or more endorsement nodes in the distributed network, the smart contract method further comprises: sending, a plurality of programs of the smart contract to the one or more endorsement nodes (Saket: A network device receives a smart contract for permissions to access a service, wherein the smart contract is in an initial block for authorizations in a shared ledger. The network device receives, from an authorization server device, an update to the shared ledger, wherein the update is a proposed block in the shared ledger requiring validation. The network device stores, in a local memory, a copy of the shared ledger with the update, when the update is validated by the distributed consensus network [Abstract]. Also see ¶ [0015], [0047], [0049], [0064], [0079]. For each peer (producers and consumers) the ordering service sends an appropriate reaggregation of the endorsed smart contract proposals as transactions for committal to the blockchain ¶ [0033], [0053]); 
receiving, a program that is of the restrictive condition and from the one or more endorsement nodes based on the programs of the smart contract (Sardesai: A network device receives a smart contract for permissions to access a service, wherein the smart contract is in an initial block for authorizations in a shared ledger [Abstract]. Also see ¶ [0015], [0047], [0060]); and 
sending, the program of the restrictive condition to the processing node in the distributed network (Saket: For each peer (producers and consumers) the ordering service sends an appropriate reaggregation of the endorsed smart contract proposals as transactions for committal to the blockchain ¶ [0033], [0053]).

Regarding claim 15, the combination of Sardesai, Kennedy and Saket discloses, wherein the processing node is a proxy node (Sardesai: Distributed consensus network 150 may include network devices that participate in validation of shared ledger entries. In one implementation, distributed consensus network 150 may include some or all of service nodes 130. In another implementation, distributed consensus network 150 may consist of nodes (not shown) other than service nodes 130. For example, multiple servers or proxy nodes running in cloud or edge compute clusters/farms can be leveraged as the consensus network to reduce a burden on service nodes 130 ¶ [0026]).

Regarding claim 16, the combination of Sardesai, Kennedy and Saket discloses, wherein the processing node is an endorsement node (Saket: a transaction ‘proposal’ is a smart contract execution call sent from the application to an endorsing peer. The proposals P1-110, P2-112 and P3-114, are sent to the endorsement process by the peer(s) 116, and the endorsed proposals 118, 122 and 124 are forwarded to an ordering service 126 for blockchain commitment ¶ [0030]. Also see ¶ [0044], [0047]-[0049]).

Regarding claim 17, the combination of Sardesai, Kennedy and Saket discloses, wherein the apparatus is a client device (Sardesai: The network device receives, from a client device, an item request for an item associated with the service, wherein the item request includes a client identifier. The network device identifies if there is match of the client identifier and the item in the copy of the shared ledger and sends, to the client device, the item when there is match of the client identifier and the item [Abstract]. Also see ¶ [0015]-[0018]).

Regarding claim 18, the combination of Sardesai, Kennedy and Saket discloses, wherein the processing node is a proxy node and the apparatus is a client device (Sardesai: The node may later receive, from a client device, an item request for an item associated with the service. The item request may include a client identifier. The node may determine if there is match of the client identifier and the item in the copy of the shared ledger and send the item to the client device when there is match of the client identifier and the item ¶ [0015]. Also see ¶ [0017], [0018], [0025]).

Regarding claim 19, the combination of Sardesai, Kennedy and Saket discloses, wherein the processing node is an endorsement node and the apparatus is a client device (Sardesai: The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set). The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved. The client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel ¶ [0044]. Also see ¶ [0047]-[0049]).

Regarding claim 20, the combination of Sardesai, Kennedy and Saket discloses, wherein the processing node is an endorsement node or a proxy node and the apparatus is a client device (Saket: a transaction ‘proposal’ is a smart contract execution call sent from the application to an endorsing peer. The proposals P1-110, P2-112 and P3-114, are sent to the endorsement process by the peer(s) 116, and the endorsed proposals 118, 122 and 124 are forwarded to an ordering service 126 for blockchain commitment ¶ [0030]. Also see ¶ [0044], [0047]-[0049]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/19/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154